ORDER

PER CURIAM.
Darius Young appeals from the order of the Civil Service Commission terminating his employment as a Correctional Shift Supervisor with the Division of Corrections of the City of St. Louis.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).